Order filed March 1, 2017




                                           In The

                          Fourteenth Court of Appeals
                                    NO. 14-15-00704-CV
                                        ____________

 AIMEE HARVEY INDIVIDUALLY AND AS NEXT FRIEND OF TALISA PHILLIPS,
     AMANDA HARVEY, HENRY WILSON, III, AS NEXT FRIEND OF AALEISA
          PHILLIPS (A MINOR) AND GWENDOLYN WILSON, Appellant

                                              V.

  KINDRED HEALTHCARE OPERATING, INC., KINDRED HOSPITAL HOUSTON
       MEDICAL CENTER, KINDRED HOSPITALS LIMITED PARTNERSHIP,
                              Appellee


                         On Appeal from the 190th District Court
                                 Harris County, Texas
                           Trial Court Cause No. 2014-27575

                                         ORDER

      The clerk’s record was filed October 22, 2015. Our review has determined that a relevant
item has been omitted from the clerk's record. See Tex. R. App. P. 34.5(c). The record does not
contain (1) Plaintiff's Original Response to Defendant's No Evidence Motion for Summary
Judgement (2) Plaintiff’s Motion for Leave to Make, Amend, or Supplement a Discovery
Response as Governed by TRCP 193.6
       (3) Plaintiff’s First Verified Motion for Continuance and Request for a New Docket
Control Order, Motion for Continuance Pursuant to TRCP 193.6(c), and Motion to Continue
Defendant’s No Evidence Motion for Summary Judgment.

       The Harris County District Clerk is directed to file a supplemental clerk’s record on or
before March 10, 2017, containing 1) Plaintiff's Original Response to Defendant's No Evidence
Motion for Summary Judgement (2) Plaintiff’s Motion for Leave to Make, Amend, or
Supplement a Discovery Response as Governed by TRCP 193.6

       (3) Plaintiff’s First Verified Motion for Continuance and Request for a New Docket
Control Order, Motion for Continuance Pursuant to TRCP 193.6(c), and Motion to Continue
Defendant’s No Evidence Motion for Summary Judgment.

       If the omitted item is not part of the case file, the district clerk is directed to file a
supplemental clerk’s record containing a certified statement that the omitted item is not a part of
the case file.



                                PER CURIAM